 1                                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT FOR THE
 8
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     UNITED STATES OF AMERICA,                                    No. CR19-00193RAJ
11
                                     Plaintiff,                   PROTECTIVE ORDER
12
                                v.
13
     TONY LEE WILLIAMS,
14
15                                   Defendant.
16
17             This matter, having come to the Court’s attention on the Stipulated Motion for a
18 Protective Order Regarding Certain Discovery Items submitted by the United States of
19 America, and the Court, having considered the motion, and being fully advised in this
20 matter, hereby enters the following PROTECTIVE ORDER:
21             1.       When the government provides discovery to the defense team, 1 it will
22 designate as “protected” any material that it believes may tend to identify or reveal
23 personal information about the victim, including but not limited to an autopsy report.
24             2.       The defense team will not make copies of any kind of any part of the
25 designated items without prior written permission of the government, except that the
26
27   1
      As used herein, the “defense team” includes counsels of record, their employees (such as any associate counsel,
28   paralegals, legal assistants, and interns), and their contractors (such as investigators and experts).


         United States v. Tony Lee Williams, CR19-00193RAJ                                    UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         Protective Order - 1
                                                                                                   SEATTLE, WA 98101
                                                                                                     (206) 553-7970
 1 materials may be downloaded from USAfx and placed on a server or other appropriate
 2 storage medium under the secure control of the defense team.
 3          3.       The defense teams will not share any of the material designated as
 4 protected with anyone except for the defendant and others who are part of the same
 5 defense team without prior written permission of the government. In this context, “share”
 6 includes show, provide copies of, or describe—whether in writing or orally—in a manner
 7 that will tend to reveal the identity, or personal information, of the victim. The defense
 8 team may discuss the general nature of the protected material with others, provided that
 9 that discussion does not tend to reveal the identity, or personal information, of the victim,
10 even to other defense teams.
11          4.       The defense team may review all of the discovery, including protected
12 material, with the defendant it represents. The defense team may not, however, leave any
13 protected material in the possession of the defendant or permit it to be copied.
14          5.       If the defense team wishes to file any protected material with the Court, or
15 to make reference to its contents, including reference to the identity of the victim, the
16 filing must be sealed, absent prior written permission of the government to file an
17 unsealed version.
18          6.       The provisions of the protective order shall apply to all members of the
19 defense team, including but not limited to other attorneys, contract attorneys,
20 investigators, legal assistants, interns, experts, and paralegals. It is the responsibility of
21 defense counsel to ensure that all members of the defense team understand the
22 restrictions of the protective order and understand that they are required to abide by those
23 restrictions.
24          7.       In the event that current defense counsel is replaced by new defense
25 counsel, defense counsel shall not turn over any discovery to new counsel without prior
26 written permission of the government. The government will only grant permission when
27
28

      United States v. Tony Lee Williams, CR19-00193RAJ                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Protective Order - 2
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 553-7970
 1 it is satisfied that new counsel has reviewed the terms of the Protective Order and has
 2 acknowledged that he/she is bound by them.
 3         8.       The provisions of this Order shall not terminate at the conclusion of this
 4 prosecution.
 5         9.       Any violation of any term or condition of this Order by a defendant, his or
 6 her attorneys of record, any member of the defense teams, or any attorney for the United
 7 States Attorney’s Office for the Western District of Washington, may result in that person
 8 or persons being held in contempt of court, and/or may subject that person or persons to
 9 monetary or other sanctions as deemed appropriate by this Court. If a defendant violates
10 any term or condition of this Order, the United States reserves its right to seek a
11 sentencing enhancement for obstruction of justice, or to file any criminal charges relating
12 to the defendant’s violation.
13         10.      This order can only be modified by written agreement of the Government
14 or by order of this Court.
15
16         DATED this 15th day of November, 2019.
17
18
19
                                                         A
                                                         The Honorable Richard A. Jones
20                                                       United States District Judge
21
22
23
24
25
26
27
28

     United States v. Tony Lee Williams, CR19-00193RAJ                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                                  SEATTLE, WA 98101
                                                                                    (206) 553-7970
